DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claim 1 was amended and claim 3 was cancelled. Claims 11-19 remain withdrawn, while claims 4-7 remain cancelled. Claims 1-2, 8-19, and 20-22 are pending with claims 1-2, 8-10, and 20-22 being considered in the present Office action.

The claim objections are withdrawn.

The 112 rejection is withdrawn.

The 103 rejection is maintained for the reasons detailed next.

Response to Arguments
Osawa teaches a reference electrode 25 between separators 13; a negative electrode 15 is placed on one side of the separator 13 and a positive electrode 12 is placed on the other side of the separator 13 such that the negative electrode 15 and the positive electrode 12 sandwich and overlap with the reference electrode 25, see Fig. 3 of Osawa below.

    PNG
    media_image1.png
    399
    584
    media_image1.png
    Greyscale


Osawa does not teach the positive electrode and the negative electrode each have a recess or notch cut out from the sheet form, such that the reference electrode is placed outside the area which is covered by the positive electrode and/or negative electrode and in an area of said notch or recess of either one of the positive electrode and/or negative electrode when viewed from the z-direction. However, Tamaki teaches if recess 36 were not present and neighboring active medium 32 was present between the reference electrode 18 and the neighboring current collector 34, lithium metal could deposit on the reference electrode 18 or the working electrode 10. Formation of this lithium metal in either location would result in a catastrophic accident, see the figure of Tamaki below.


    PNG
    media_image2.png
    493
    176
    media_image2.png
    Greyscale

It would be obvious to one having ordinary skill in the art to form a recess or a notch in both the positive electrode and the negative electrode of Osawa, placing the reference electrode outside an area which is covered by the positive electrode and/or negative electrode and in an area of the notch or the recess of either one of the positive electrode and/or negative electrode, to avoid a catastrophic accident by preventing the deposition of lithium metal on either the reference electrode or working electrode.
Applicant argues the modification of Osawa (as detailed above) is not necessary because the problem disclosed by Tamaki does not arise with the cell Osawa due to Osawa's "thick and oversized separator sheets", which apparently would "prevent any undesired effects" such as the catastrophic accident proposed by Tamaki.
However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), MPEP 2145.
In this case, Applicant's argument is not persuasive because it appears to be unsubstantiated. While applicant asserts Osawa's separator sheets are "thick and oversized", it is unclear how applicant came to this assertion to then conclude the catastrophic accident proposed by Tamaki would not occur. Due to the lack of objective evidence, the 103 rejection is maintained.

Claim Rejections - 35 USC § 103
Claims 1-2, 8-10, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa (JP 2010-080299, machine translation provided) in view of Tamaki (US 8,679,677, of record), and Nagayama (JP 2007-193986, of record), hereinafter Osawa, Tamaki, and Nagayama.
Regarding Claims 1, 8 and 22, Osawa teaches an electrochemical cell 300 based on lithium technology (see e.g., abstract), comprising the following components: a positive electrode (11, 12) containing a cathode material, a separator (13) made of an electrically insulating material (see e.g., paras. [0072]-[0074], [0084]), a negative electrode (14, 15) containing an anode material, the positive electrode (11, 12), the negative electrode (14, 15) and the separator (13) have a sheet form (see e.g., Figs. 3, and 4B), wherein the separator (13) consists of two sheets (see Fig. 3), one being provided on the positive electrode (11, 12)  and one being provided on the negative electrode (14, 15) and the two sheets (13) being stacked on each other (see e.g., Fig. 3), wherein the positive electrode (11, 12) and the negative electrode (14, 15) and the two sheets of the separator (13) are stacked in a z-direction (see e.g., Fig. 3), and each covering an area in an x-y direction (see e.g., Fig. 4B), such that the positive electrode and the negative electrode are each covered by the separator (13), the separator (13) being without a recess or notch. Osawa teaches a length or a width of the separator is larger than a length or a width of the positive electrode and the negative electrode such that the separator projects from the positive electrode and the negative electrode on one side of a battery, see e.g., Fig. 3. Osawa teaches a liquid and/or solid ion conductor material (e.g., electrolyte and salt) for transportation of lithium ions between the positive electrode and the negative electrode; the electrolyte and salt are impregnated in the separator, thereby making the separator lithium ion conductive (see e.g., paras. [0061]-[0074], and [0080]). Osawa teaches the positive electrode (11, 12), the negative electrode (14, 15) and the separator (13) being sealed within a casing (e.g., battery exterior material 22, 52, see e.g., paras. [0025], and [0089]), wherein the positive 
Osawa discloses a reference electrode (25, 26, 27) within said casing (22, 52) is sandwiched between the two sheets of the separator (13), thereby electrically insulating the reference electrode (25, 26, 27) from the positive electrode (11, 12) and the negative electrode (14, 15) via said two sheets of the separator (13), see e.g., Fig. 3; the reference electrode (25, 26, 27) comprising an electrically conducting metallic foil or sheet (27), extending through the wall of the casing (22, 52) for further electrical connection, being covered with reference electrode material (25, 26) having layer form such that it is in electrical contact with the electrically conducting metallic foil or sheet (28), see e.g., Fig. 3. 
Osawa does not teach the positive electrode and the negative electrode each have a recess or notch cut out from the sheet form, such that the reference electrode is placed outside the area which is covered by the positive electrode and/or negative electrode and in an area of said notch or recess of either one of the positive electrode and/or negative electrode when viewed from the z-direction. However, Tamaki teaches the positive electrode (10, 12) and the negative electrode (32, 34) each have a recess or notch (36) cut out from the sheet form, such that a reference electrode (18) is placed outside the area which is covered by the positive electrode and/or negative electrode, and in an area of said notch or recess of either one of the positive electrode and/or negative electrode when viewed from the z-direction, see e.g., Figs. 4A-4C, and col. 4-11. Tamaki teaches if recess 36 were not present and neighboring active medium 32 
Regarding Claims 1 and 8, Osawa teaches the reference electrode comprises Li, Sn-Li alloy or the like (see e.g., para. [0082]), but does not teach the reference electrode material comprises at least one non-metallic lithium compound comprising lithium titanate. However, Tamaki teaches a reference electrode comprising lithium titanate (Li4Ti5O12, LTO) is advantageous due to a very stable potential; further, in contrast to using lithium metal (as taught by Osawa), due to the relatively high potential of LTO, the reduction of the surrounding media and the deposition of these on the surface and the change in the surface potential of LTO can be avoided. Thus, the LTO reference electrode enables precise readings of the positive and negative electrodes, see e.g., col. 6 line 55 – col. 7 line 5. Another reference material with a stable potential includes LiMn2O4, see e.g., col. 7 lines 6-9. It would be obvious to one having ordinary skill in the art the reference electrode comprises LTO because it enable precise readings of the positive and negative electrodes as taught by Tamaki. Moreover, LTO 2O4 would be obvious to one having ordinary skill in the art as reference electrode materials due to their stable potentials.
   Regarding Claims 1, 2, 20, and 21, Osawa does not teach a distance between the reference electrode and the positive electrode and/or the negative electrode of at least 1.5 mm (or at least 1.6 mm, or 2.1 mm, or 2.8 mm). However, Nagayama teaches a width of the end face part 50 on the positive electrode and negative electrode is about 0.01 % to 25 % with respect to the length of the peripheral length of the positive electrode and negative electrode because manufacturing is simple and the reference electrode can function sufficiently accurately, see e.g., para. [0019]. Nagayama further teaches the distance between the end face portion 50 and the reference electrode 11r is less than half the width of the end face portion 50, or ¼ or less the width of the end face portion 50; such a distance reduces the concern of monitoring a potential difference between the positive and negative electrodes of a single cell layer other than the single cell layer, see e.g., para. [0025]. Nagayama exemplifies the width of the end face part is 10 mm (see e.g., para. [0086], 10 mm is 6.8 % with respect to the length of the peripheral length of the 68 mm electrode), thereby suggesting the distance between the end face part 50 of the electrode and the reference electrode (11r) is less than 5 mm and 2.5 mm or less (i.e., 10mm(1/2), or 10mm(1/4)). Nagayama further explicitly discloses the distance between the end face part 50 of the electrode and the reference electrode 11r is 1 mm and 5 mm, see e.g., paras. [0081] and [0093], respectively. The distance explicitly disclosed (or suggested) by Nagayama overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie 
Regarding Claim 9, Osawa teaches the reference electrode (25, 26, 27) includes a current collector (26), see e.g., Fig. 3; it is unclear whether the reference electrode material is located on both sides of the reference electrode collector. However, the placement of reference electrode active material on both sides of the current collector is well known to one of ordinary skill in the art and disclosed by 
Regarding Claim 10, Osawa teaches the cell (300) includes two or more cells 250, each of which include multiple cells 50 of which one (50a) includes a reference electrode 25, see e.g., Figs. 5-6. In view of the two or more cells 250 each including the cell 50a having a reference electrode, Osawa teaches two or more reference electrodes in the cell (300).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729